t c summary opinion united_states tax_court joseph j calvanico and kelly anne k calvanico petitioners v commissioner of internal revenue respondent docket no 21252-13s filed date joseph j calvanico and kelly anne k calvanico pro sese michael t shelton and elizabeth s mcbrearty for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for year in issue and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners husband and wife resided in illinois at the time they filed their petition for redetermination with the court the issues for decision are whether a deduction for a dollar_figure loss that petitioners reported on schedule e supplemental income and loss is precluded by the passive_activity_loss rules prescribed in sec_469 and petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioners’ backgrounds mr calvanico is a licensed real_estate appraiser he earned a bachelor of arts degree in economics from the university of wisconsin and a master of science continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar degree in real_estate law from john marshall law school during january and date he worked full time as the director of real_estate_valuation and property_tax at grant thornton during the remainder of he served as the director of national property_tax and real_estate_valuation at crowe horwath he did not own an equity_interest in either business mrs calvanico earned a bachelor’s degree from the university of massachusetts and a law degree from the university of virginia during she cared for her infant son worked part time as an independent_contractor providing consulting services to nonprofit_organizations and with mr calvanico’s help managed and maintained three rental properties ii petitioners’ rental_real_estate_activities a rental properties petitioners were married in at that time mrs calvanico owned a single condominium unit which she had previously used as her personal_residence mr calvanico owned two condominiums unit sec_522 and sec_801 one of which he had previously used as his personal_residence each unit was subject_to a separate mortgage when petitioners married they pledged the three units as petitioners’ son was born on date mrs calvanico’s mother occasionally assisted her in caring for her son collateral and obtained a loan to purchase an additional condominium in the same building as unit sec_522 and sec_801 for use as their new personal_residence beginning in and throughout the year in issue petitioners operated unit sec_522 sec_801 and as rental properties the parties stipulated that petitioners did not hire a property manager to assist with their rental properties in b difficulties with tenants mr calvanico testified that the tenant in unit did not pay rent for january and date and that he subsequently informed petitioners that he was bankrupt and would have to break his lease mr calvanico further testified that after giving the tenant days to move out we spent the next days just dealing with that property alone mrs calvanico recalled that the tenants in unit sec_522 and sec_801 had both moved out in date petitioners leased unit to a new tenant in march or date although new tenants moved into unit in date those tenants abruptly broke the lease about days later a new tenant subsequently moved into unit in date a single tenant occupied unit throughout although the parties’ stipulation seems to conflict with a management fee expense of dollar_figure that petitioners reported on schedule e attached to their tax_return for the discrepancy does not affect the court’s analysis c petitioners’ personal services mr calvanico testified that in he spent more than hours performing personal services in support of the couple’s rental_real_estate_activities although he stated that he performed maintenance and repair services he did not provide a log or other written record of the number of hours that he devoted to rental_real_estate_activities mrs calvanico testified that in she worked about hours in support of the couple’s rental_real_estate_activities the record includes copies of her handwritten notes and logs of her activities as discussed below the logs were created after petitioners’ tax_return was selected for examination maintenance and repairs although petitioners shared responsibility for managing and maintaining the rental properties their testimony was sometimes inconsistent regarding the division of labor between them mr calvanico testified that because of the recent birth of their son and the time that mrs calvanico devoted to his care she wasn’t doing a lot of the physical labor associated with the repair and upkeep of the rental properties mrs calvanico testified however that she worked long hours particularly in date cleaning painting and repairing unit sec_522 and sec_801 foreclosure actions refinancing efforts petitioners were not receiving steady rental payments in and they encountered difficulties in making the monthly mortgage payments due on their rental properties although the record is not a model of clarity on this point it appears that petitioners were late or delinquent in making certain mortgage payments and they contacted cco mortgage cco a subsidiary of charter one bank to seek assistance unfortunately by early spring petitioners found themselves unwilling participants in an institutional tug-of-war between cco’s loss mitigation and loan default departments by the end of despite petitioners’ attempts to obtain refinancing from several other banks all three of their rental properties were the subjects of foreclosure actions mrs calvanico testified that she and mr calvanico spent numerous hours on the telephone attempting to refinance the mortgages on the rental properties she testified that while she was on hold at home mr calvanico was likewise on hold at work sometimes for up to four hours at a time and she would notify him by text message when a representative from the mortgage_lender answered the call mrs calvanico’s notes and records mrs calvanico made handwritten notes on scraps of paper which she collected in an envelope and used to create a guesstimate of the amount of time she spent on a particular rental_activity she also kept a folder in her car to collect receipts for expenditures related to the rental properties mrs calvanico admitted that her handwritten notes were not the clearest the handwritten notes are at best cryptic and generally difficult to decipher mrs calvanico kept additional records and emails related to meetings with lawyers and communications that petitioners had with various banks concerning the foreclosure actions mentioned above iii petitioners’ tax_return petitioners used h_r block software to prepare and file form_1040 u s individual_income_tax_return for petitioners attached to their return a schedule e reporting that they had received gross rental income of dollar_figure in respect of the three rental properties offset by various expenses totaling dollar_figure and depreciation of dollar_figure resulting in a net_loss of dollar_figure petitioners reported the latter amount as a loss on line on form_1040 petitioners also attached to their return a schedule c-ez net profit from business reporting that mrs calvanico had earned gross_receipts of dollar_figure as a respondent does not dispute that petitioners incurred the net_loss that they reported on schedule e consultant in the record does not include any objective evidence of the number of hours that mrs calvanico devoted to this activity iv examination the internal_revenue_service irs selected petitioners’ tax_return for examination and they initially turned to h_r block for assistance in responding to requests for information mrs calvanico provided queen teague an h_r block employee with copies of her handwritten notes and other materials related to her rental activities mrs calvanico did not provide ms teague with any notes related to the time she and her husband spent attempting to refinance the mortgages on the rental properties after some delay and ostensibly after petitioners had severed ties with h_r block ms teague sent a rental_activity log to the irs indicating that mrs calvanico had spent hours providing personal services in connection with rental_real_estate_activities in petitioners did not have the opportunity to review the h_r block activity log before it was submitted to the irs v mrs calvanico’s log shortly before trial mrs calvanico reviewed the h_r block activity log and determined that it was inconsistent in some respects with her handwritten notes and other records she subsequently prepared and submitted to respondent’s counsel a revised activity log indicating that she had performed hours of personal services in connection with rental_real_estate_activities in mrs calvanico’s revised activity log includes an itemized list of the hours that she devoted to various rental_real_estate_activities including cleaning and repairing all three of the rental properties and the hours that she spent attempting to find suitable tenants for unit sec_522 and sec_801 the revised activity log also describes the time that she spent consulting with an attorney related to the foreclosure actions in respect of all three properties and lists a lump sum of hours that she spent attempting to refinance the mortgages on the three properties vi notice_of_deficiency and petition respondent issued a notice_of_deficiency to petitioners determining that they may not deduct the rental real_estate activity loss they reported on schedule e because their rental_real_estate_activities were passive activities under sec_469 and they were are not eligible for the limited exception prescribed in sec_469 sec_469 provides a limited exception to the general passive_activity_loss rule_of subsec a in that a natural_person is permitted to deduct up to dollar_figure of a passive_activity_loss for any taxable_year which is attributable to all rental_real_estate_activities with respect to which such individual actively participated the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with complete phaseout occurring when modified adjusted continued petitioners assert in their petition that they are entitled to deduct the rental real_estate activity loss in dispute because they qualify as real_estate professionals under sec_469 they further assert that there is no deficiency or understatement_of_tax for the year in issue that would justify an accuracy-related_penalty discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions continued gross_income equals dollar_figure petitioners do not dispute that they are precluded from taking advantage of this exception because of the phaseout rules of sec_469 petitioners do not contend that the burden_of_proof should shift to respondent pursuant to sec_7491 and there is no support in the record for doing so therefore the burden_of_proof remains on petitioners see rule a claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 i passive_loss_rules taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 sec_469 however generally disallows for the taxable_year any deduction for passive_activity_losses and credits a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity that involves the conduct_of_a_trade_or_business or the expenses of which are deductible under sec_212 in which the taxpayer does not materially participate sec_469 b a rental_activity generally is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 the term rental_activity is defined as any activity where payments are principally for_the_use_of tangible_property sec_469 under sec_469 however the rental real_estate activity of a taxpayer who qualifies as a real_estate_professional is not a per se passive_activity under subsection c for a taxable_year but is treated as a passive_activity under paragraph unless the taxpayer materially participated in the activity sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional under sec_469 if i more than one-half of personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property an activity involving the use of tangible_property will not be considered a rental_activity for a taxable_year however if for such taxable_year the average period of customer use for such property is seven days or less sec_1 1t e ii a temporary income_tax regs fed reg date a taxpayer shall be treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a continuous regular and substantial basis sec_469 see sec_1_469-5t temporary income_tax regs fed reg date identifying various tests to determine whether a taxpayer satisfies the material_participation requirement in determining whether a taxpayer materially participates the participation of the taxpayer’s spouse shall be taken into account sec_469 trades_or_businesses in which the taxpayer materially participates personal services means any work performed by an individual in connection with a trade_or_business sec_1_469-9 income_tax regs the flush language of sec_469 provides that in the case of a joint_return the requirements set forth in subparagraph b are satisfied if and only if either spouse separately satisfies such requirements see 135_tc_365 in computing the number of hours that a taxpayer performs services in real_property trades_or_businesses during a taxable_year personal services performed as an employee shall not be taken into account unless the employee is a owner as defined in sec_416 in the employer see sec_469 sec_1_469-9 income_tax regsdollar_figure the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business see sec_469 respondent does not dispute that petitioners’ rental_real_estate_activities constituted a trade_or_business during the year in issue a owner for purposes of sec_469 is defined in sec_416 which provides i if the employer is a corporation any person who owns or is continued the evidence that a taxpayer may use to establish the number of hours that he or she participates in a real_property_trade_or_business is described in sec_1_469-5t temporary income_tax regs fed reg date as follows the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries ii whether petitioners are real_estate professionals as previously mentioned petitioners contend that they both qualified as real_estate professionals in within the meaning of sec_469 mr calvanico asserts that he was a real_estate_professional because he worked full time as a licensed real_estate appraiser both petitioners maintain that they continued considered as owning within the meaning of sec_318 more than percent of the outstanding_stock of the corporation or stock possessing more than percent of the total combined voting power of all stock of the corporation or ii if the employer is not a corporation any person who owns more than percent of the capital or profits interest in the employer performed more than hours of personal services while managing and maintaining their rental properties a mr calvanico mr calvanico’s reliance on work that he performed for grant thornton and crowe horwath to show that he qualified as a real_estate_professional in is misplaced in short he testified that he did not own an equity_interest in either firm and he did not offer any other evidence in support of the proposition that he met the definition of a 5-percent_owner of either firm within the meaning of sec_416 therefore the personal services that he performed as an employee of those firms may not be taken into account in computing the number of hours that he performed personal services in real_property trades_or_businesses see sec_469 sec_1_469-9 income_tax regs mr calvanico testified that in addition to his work as a real_estate appraiser he performed more than hours of personal services in support of the couple’s rental_real_estate_activities a review of the record shows very little in the way of objective evidence in support of mr calvanico’s testimony although we are convinced that mr calvanico performed repair work and assisted in maintaining the couple’s rental properties in we are not convinced on this record that he performed personal services in real_property trades_or_businesses in excess of hours as required by sec_469 b mrs calvanico mrs calvanico likewise maintains that she performed in excess of hours of personal services related to the couple’s rental properties although we have no reason to doubt that mrs calvanico devoted many hours to the management and upkeep of the rental properties we are not persuaded that she qualified as a real_estate_professional in petitioners’ testimony was inconsistent regarding the division of labor between them and the timing of significant events as to the division of labor mr calvanico stated quite candidly we believe that mrs calvanico did little physical labor after the birth of their son in late date in contrast mrs calvanico testified and her revised log indicates that she spent many long days in the first weeks of date cleaning painting and repairing unit sec_522 and sec_801 there is also a question of when repair and maintenance work was actually performed in unit in this regard mr calvanico suggested that the tenant in unit did not move out until late february or mid-date whereas mrs calvanico recalled and her revised log suggests that he had moved out in date against this backdrop we bear in mind that mrs calvanico did not maintain a contemporaneous log of her rental property activities and instead made handwritten notes on scraps of paper that she did not review in any great detail until a few weeks before trial a close examination of the revised log that she submitted to respondent’s counsel raises serious doubts about its accuracy for example mrs calvanico reported that from january to january she devoted a total of hours to unit comprising hours cleaning painting and repairing the unit hours preparing for and supervising a cleaning crew and hours on january posting a listing for the unit on craigslist and creating flyers and hanging them around the neighborhood overlapping some of those activities mrs calvanico reported that from january to january she devoted a total of hours to unit comprising hours cleaning painting and repairing the unit and hours on january posting listings for the unit on craigslist and the reader she also reported that she first began showing unit sec_522 and sec_801 on january thus for the period january to january mrs calvancio’s revised log indicates that she worked at least hours--an average of slightly more than hours per day for the 10-day period--not counting any time that she may have spent showing either unit to prospective tenants we find it improbable that mrs calvanico performed all of the work described above we are not persuaded that the methods that mrs calvanico used to approximate the time that she spent performing personal services related to rental_real_estate_activities are reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra or that the revised log accurately accounts for the hours that she performed personal services by her own admission the revised log is based largely on handwritten notes containing estimates of the number of hours that she devoted to particular activities a ballpark guesstimate is not sufficient to establish the extent of an individual’s participation in an activity see hill v commissioner tcmemo_2010_200 aff’d 436_fedappx_410 5th cir bailey v commissioner tcmemo_2001_296 accordingly we conclude that mrs calvanico’s log inflates the number of hours that she performed personal services in respect of rental_real_estate_activities and that she did not qualify as a real_estate_professional in c conclusion because we conclude that petitioners were not real_estate professionals in within the meaning of sec_469 we sustain respondent’s determination that they are not entitled to a deduction for the rental real_estate activity loss in disputedollar_figure iii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax by definition an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the dollar_figure understatement_of_tax in this case satisfies the definition of a substantial_understatement_of_income_tax with respect to an individual taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is under the circumstances we need not decide whether petitioners materially participated in real_property trades_or_businesses as required under sec_469 appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent met his burden of production in this case inasmuch as we have sustained respondent’s determination that petitioners are not entitled to a deduction for the rental real_estate activity loss in dispute petitioners did not offer a defense to the imposition of an accuracy-related_penalty in this case other than to assert that respondent erred in determining a deficiency that matter having been resolved against them respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
